399 F.2d 637
William JONES, Appellant,v.GREAT NORTHERN RAILWAY COMPANY, a corporation, Appellee.GREAT NORTHERN RAILWAY COMPANY, a corporation, Appellant.v.Thomas HOWE, Appellee.
Nos. 21428, 21428A.
United States Court of Appeals Ninth Circuit.
Aug. 28, 1968.

Myron E. Pitch (argued), of Weir, Gough & Booth, Edwin S. Booth (argued), Helena, Mont., Jardine, Stephenson, Blewett & Weaver, Great Falls, Mont., for appellant.
Douglas Anderson (argued), of Francisco & Sherman, Conrad, Mont., John W. Bonner (argued), Helena, Mont., for appellee.
Before MERRILL and DUNIWAY, Circuit Judges, and CRARY, District judge.1
PER CURIAM:


1
Jones and Howe brought an action against Great Northern Railway Company in the Montana state courts for personal injuries sustained by them in a crossing accident.  The action was removed to the federal court by reason of diversity of citizenship.  The jury returned a verdict in favor of the two plaintiffs.  On a motion by Great Northern for judgment notwithstanding the verdict, the trial court granted the motion as to Jones, who was the driver of the vehicle in which the two plaintiffs were riding.  Jones appeals from the judgment against him.  The trial court denied the motion as to Howe, who was a passenger in that vehicle.  Great Northern appeals from Howe's judgment against it.  All of the questions raised are questions of Montana law.  They were carefully and fully considered by the district judge in a detailed opinion.  Our review of the evidence and of the Montana authorities convinces us that all questions presented were correctly decided by the district judge.


2
Affirmed.



1
 Honorable E. AVERY CRARY, United States District Judge, Central District of California, sitting by designation